DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-17, is/are filed on 03/13/2020 are currently pending. Claim(s) 1-17 is/are rejected.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a fuel heating group of claim 16
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 4, 5, 7, 8, 11, 12, 14, 15 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 4 recites the limitation “the collection region.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 11 recites the limitation “the bottom wall.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 14 recites the limitation “the filtration chamber.” There is insufficient antecedent basis for this limitation in the claim.
The term "substantially" in claim(s) 1, 7, 12, and 15 is a relative term which renders the claim indefinite.  The term "substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.
The term "predominant" in claim(s) 5 and 8 is a relative term which renders the claim indefinite.  The term " predominant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what degree of control or presence is covered by “predominant.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Bearing structure in claim(s) 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4-15, 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hoffmann (DE 102006005108 A1).

    PNG
    media_image1.png
    456
    864
    media_image1.png
    Greyscale

Regarding claims 1 and 17, Hoffmann teaches a water separation group (1) for a fuel filtration and separation assembly (2) of a fuel circulation system of a vehicle (intended use), wherein the assembly comprises:  i) an assembly casing which extends along a longitudinal axis positionable in the vehicle in a substantially horizontal position, fluidically connected with the fuel circulation system, comprising an inlet wall comprising at least one inlet mouth (3) and an outlet wall comprising at least one outlet mouth (4);  ii) a filtration group (6) for filtering dirty fuel from suspended solid particles and impurities, housed in said assembly casing in fluidic connection with the inlet mouth; wherein the water separation group is positionable inside the assembly casing in fluidic connection with the filtration group and with the outlet mouth and extends along a main axis so that in a configuration wherein the separation group is mounted in the assembly casing, the main axis and the longitudinal axis are substantially parallel and/or coincident; wherein the water separation group defines a water separation chamber, comprising:  a separator (12) housed in the separation chamber fluidically connectable with the outlet mouth extending in longitudinal direction starting from said outlet wall and comprising a bearing structure (outer structure) comprising at least one passage opening through which the fuel flows, wherein the separator comprises a separation surface with a hydrophobic filter (hydrophobic membrane/mesh) arranged transversely to the passage opening; a blocking device (13,14 and the walls around the outlet 4' as seen in fig. 1) positioned below the separator dividing the separation chamber 
Regarding claim 2, Hoffmann teaches the blocking device comprises at least one drainage channel extending in a longitudinal direction forming an opposite angle with respect to the angle formed by the blocking surface, so that the water separated by the separator flows from the upper region to the lower region in a double slide direction (see the channel formed by the blocking surface 14, see arrows representing the water flow).
Regarding claim 4, Hoffmann teaches the blocking device comprises at least one passage opening adapted to put the separation region and the collection region in fluidic communication, wherein said passage opening is formed at the side edges of the blocking surface (see the channel formed by the blocking surface 14, see arrows representing the water flow).
Regarding claim 5, Hoffmann teaches the separator has a predominant development in a longitudinal direction with respect to the vertical direction, and the bearing structure comprises a plurality of passage openings on which a plurality of separation surfaces are present, wherein the separation surfaces are arranged with respect to the direction of the main axis inclined to converge moving away from the outlet wall (the separation device is a membrane with several pores).
Regarding claim 6, Hoffmann teaches the separator comprises an upper separation surface (top surface) and a lower separation surface (bottom surface), the lower separation surface facing towards the blocking surface (fig. 1).
Regarding claim 7, Hoffmann teaches the blocking surface is inclined, forming an angle with the direction of the main axis substantially equal to the inclined angle according to which the separation 
Regarding claim 8, Hoffmann teaches the separator has a predominant development in a longitudinal direction with respect to the vertical direction, and the bearing structure comprises a passage opening on which a separation surface is present, wherein the separation surface is arranged orthogonally to the direction of the main axis (the separation device is a membrane with several pores).
Regarding claim 9, Hoffmann teaches the bearing structure is covered with a hydrophobic mesh, identifying at each passage opening a respective separation surface (i.e. hydrophobic mesh).
Regarding claim 10, Hoffmann teaches further comprising a main body (2) which extends along the main axis and delimits therein the separation chamber comprising a bottom wall (bottom wall below 9) fluidically connected with the outlet wall and the at least one outlet mouth, wherein the main body supports the separator and the blocking device operatively connected with said bottom wall.
Regarding claim 11, Hoffmann teaches wherein a main body (outer body of separator 12) has, axially opposite the bottom wall, an opening through which the filtered fuel flows.
Regarding claim 12, Hoffmann teaches a fuel filtration and separation assembly of a fuel circulation system of a vehicle (intended use), comprising: i) an assembly casing (2) which extends along a longitudinal axis positionable in the vehicle substantially in a horizontal position, fluidically connected, the fuel circulation system comprising an inlet wall (wall of 3) comprising at least one inlet mouth and an outlet wall (wall of 4) comprising at least one outlet mouth; ii) a filtration group (6) for filtering the dirty fuel from suspended solid particles and impurities, housed in said assembly casing in fluidic connection with the inlet mouth; iii) a water separation group (12), for separating the water from the filtered fuel, housed in said assembly casing in fluidic connection with the outlet mouth, according to claim 1.
Regarding claim 13, Hoffmann teaches the filtration group (6) comprises at least one tubular filtration insert which extends longitudinally, defining a filtration chamber (fig. 1, tubular filter).

Regarding claim 15, Hoffmann teaches the assembly casing has an elongated shape between the inlet wall and the outlet wall, substantially constant, having side walls substantially parallel to the longitudinal axis (fig. 1).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as obvious over Hoffmann (DE 102006005108 A1).
Regarding claim 3, Hoffmann does not teaches the blocking device comprises two drainage channels arranged at side edges of the blocking surface. However this is merely a design choice that an ordinary skilled artisan would envisage and well-known. It would have been obvious to one of ordinary skill to have comprises two drainage channels to allow for even and effective draining. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann (DE 102006005108 A1) in view of Schachtrup (DE 102005010423 A1).

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/Primary Examiner, Art Unit 1777